DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s remarks/amendments file don February 9, 2022. Claims 1-19 are pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on February 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,210,234 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Prior Arts of Record
Prior art issued to Lore et al. (US Patent No. 6,163,774) discloses a method of defining aggregate levels to be used in aggregation in a data store having one or more dimensions. Levels are defined corresponding to attributes in the dimension, so that data can be aggregated into aggregates corresponding to values of those attributes. A level group can replace a level in a level cross-product and such a cross product is then expanded before aggregation into a set of cross products, each containing one of the level group entries (Abstract).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowed. 
The prior arts of record fails to teach or fairly suggest wherein meeting the criteria of the one or more rule sets triggers a tagging of the one or more records; tagging, by the computer, one or more records of the base data that meet the criteria of the one or more rule sets with one or more additional dimension keys; aggregating, by the computer, a single resultant set comprising all of the one or more dimension keys and all of the one or more additional dimension keys, the single resultant set aggregated 
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”’

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 10, 2022